Name: Commission Regulation (EEC) No 3560/88 of 16 November 1988 closing the invitations to tender for the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 / 16 Official Journal of the European Communities 17. 11 . 88 COMMISSION REGULATION (EEC) No 3560/88 of 16 November 1988 closing the invitations to tender for the supply of various lots of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/88 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 1870/88 (2), and in particular Article 8 ( 1 ) (c) thereof, Whereas by Regulations (EEC) No 3259/88 (3), (EEC) No 3260/88 (4) and (EEC) No 3261 /88 (^ the Commission issued invitations to tender for the supply of white sugar as food aid ; whereas the conditions of the supply should be reviewed and the invitations to tender in question should consequently be closed, HAS ADOPTED THIS REGULATION : Article 1 For the lots  in Annexes I and II to Regulation (EEC) No 3259/88 ,  in Annexes I and II to Regulation (EEC) No 3260/88 ,  in Annexes I and IV to Regulation (EEC) No 3261 /88 , the invitations to tender are closed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7 . 1988 , p. 7. 0 OJ No L 291 , 25. 10 . 1988, p. 1 . (4) OJ No L 291 , 25. 10 . 1988 , p. 6. 0 OJ No L 291 , 25 . 10 . 1988, p. 12.